323 F.2d 1005
Lebert BIHM, Plaintiff-Appellant,v.LYKES BROS. STEAMSHIP CO. Inc., Defendant-Appellee.
No. 174.
Docket 28044.
United States Court of Appeals Second Circuit.
Argued November 12, 1963.
Decided November 12, 1963.

Plaintiff appeals from judgment for $3,900 entered upon a verdict of a jury in the United States District Court for the Southern District of New York, Wilfred Feinberg, J., for injuries sustained as a member of the crew on defendant's ship, alleging the verdict was inadequate.
Affirmed.
Thomas J. Doyle, New York City, N. Y. (Cooper, Ostrin, DeVarco & Ackerman, New York City, on the brief), for plaintiff-appellant.
Arthur M. Boal, New York City (Boal, McQuade & Fitzpatrick, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm the judgment in open court.


2
See also D.C., 213 F. Supp. 899.